DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2018/0287093).
Re claim 1, Lee et al. disclose a base substrate (110); a plurality of switching elements (TFT1/TFT2) disposed on the base substrate; a flattening film (118) disposed on the plurality of switching elements; a light-emitting element (130) disposed on the flattening film; a sealing film (160) disposed over the light-emitting element, the sealing film comprising a stack of, in sequence, a first inorganic film (161), an organic film (163), and a second inorganic film (165); and a display region (DA) and a frame region (PA) disposed around the display region, wherein the frame region (PA) includes a plurality of mask spacers (G/129), the flattening film (118) has a recess (120) disposed between the display region (DA) and the plurality of mask spacers (G/129) adjacent to the display region (DA), and the recess is filled with the organic film (163) (Fig. 3).
Re claim 3, Lee et al. disclose wherein the recess is a dimple disposed on a surface of the flattening film (118) (Fig. 3).
Re claim 7, Lee et al. disclose wherein the recess (120) is provided in a form of a frame surrounding the display region (DA) (Fig. 1).
Re claim 8, Lee et al. disclose wherein the light-emitting element (130) is an organic EL element (OLED).


Claim(s) 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okabe et al. (2020/0358030).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 9, Okabe et al. disclose a base substrate (11), a plurality of switching elements (TFTs) disposed on the base substrate (11), a flattening film (22/23) disposed on the plurality of switching elements, a light-emitting element (41) disposed on the flattening film, a sealing film (42) disposed over the light-emitting element, the sealing film comprising a stack of, in sequence, a first inorganic film (28), an organic film (29), and a second inorganic film (30), and a display region (DA) and a frame region (NDA) disposed around the display region, the method comprising at least the steps of: forming a recess in the flattening film (22/23) when forming the flattening film so as to cover the plurality of switching elements disposed on the base substrate; forming a plurality of mask spacers (135a/135b) onto the flattening film, in the frame region disposed more remotely from the display region than the recess is; forming the first inorganic film (28) onto a surface of the recess and surfaces of the plurality of mask spacers; and ejecting, through ink jetting, an organic resin (29) material all over a surface of the base substrate provided with the first inorganic film, to form the organic film onto a surface of the first inorganic film and to fill the recess with the organic resin material ([0066]) (Fig. 1).
Re claim 13, Okabe et al. disclose wherein the step of forming the organic film comprises firstly ejecting the organic resin material into the recess to fill the recess with the organic resin material ([0066]).
Re claim 14, Okabe et al. disclose wherein the light-emitting element is an organic EL element ([0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1, 3, 7 and 8 above, and further in view of Go et al. (10,269,881).
Re claim 2, Lee et al. does not disclose wherein the frame region includes a monolithic gate driver region, and the recess is disposed between the display region and the monolithic gate driver region.
Go et al. disclose wherein the frame region (PA) includes a monolithic gate driver region (411), and the recess is disposed between the display region and the monolithic gate driver region (Fig. 5).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee et al. and Go et al. to enable the monolithic gate driver of Go et al. to be added to Lee et al.'s device in order for the driver to output the gate signal to the gate line.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1, 3, 7 and 8 above, and further in view of Furuie (2017/0194599).
Re claim 4, Lee et al. disclose wherein the light-emitting element (130) includes first (131) and second (135) electrodes, the flattening film (118) has a trench disposed more remotely from the display region (DA) than the recess (120) is.
Lee et al. does not disclose wherein in the trench, the second electrode is in contact with a metal layer disposed in the same layer and made of the same material as the first electrode.
Furuie discloses wherein in the trench, the second electrode (23) is in contact with a metal layer (39) disposed in the same layer and made of the same material as the first electrode (38) (Fig. 2).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee et al. and Furuie to enable the second electrode in contact with a metal layer of Furuie to be added to Lee et al.'s device in order produce contact.
Re claim 5, Lee et al. disclose wherein the plurality of mask spacers (G/129) are disposed between the trench and the recess (Fig. 3).
Re claim 6, One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection of recess width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the Applicant must show that the chosen width is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. as applied to claims 9, 13 and 14 above, and further in view of the following comments.
Okabe et al. does not disclose wherein the filling step comprises when an inkjet passes through the recess, changing an ejection timing in such a manner that the organic resin material lands in the recess.
One of ordinary skill in the art would have been led to the recited timing through routine experimentation to achieve a desired deposition rate.  
     In addition, the selection of timing, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
    Note that the specification contains no disclosure of either the critical nature of the claimed timing or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen timing or upon another variable recited in a claim, the Applicant must show that the chosen timing is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the filling step comprises when an inkjet passes through the recess, changing an ejection timing in such a manner that the organic resin material lands in the recess, as recited in claim 11;
wherein after the inkjet device passes through the recess, the ejection timing changes back to 1/f, as recited in claim 12; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 24, 2022